Citation Nr: 1443779	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Board decisions dated in March 2012 and July 2013, the claims were remanded for further evidentiary development.  With respect to the skin disability claim, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for disabilities of the right elbow and low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDING OF FACT

The Veteran does not have a diagnosed skin disorder.



CONCLUSION OF LAW

The Veteran does not have a skin disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2008 and August 2013, the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

Pursuant to the July 2013 Board remand, the Veteran was afforded a VA examination in September 2013, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran asserts that she has a current skin disorder that manifested as a result of her active service.  Specifically, she claims that fuel oil spilled on her hands in the performance of her military occupational specialty (MOS), which subsequently caused a chronic rash.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran's DD-214 demonstrates that her MOS was petroleum supply specialist.  Her service treatment records (STRs) documented treatment for dermatitis in March 1985; specifically, for itching irritation on the tops of her hands that had begun one month prior.  Notably, the remainder of the Veteran's STRs, including the November 1988 service separation examination, is pertinently absent any further documentation of a skin disorder.

A review of the Veteran's post-service treatment records reveals no complaints of or treatment for a skin disorder.

The Veteran was afforded a VA examination in August 2008 at which time the examiner noted that the Veteran's report that she received treatment for a skin disorder five to ten years after her military discharge.  The Veteran stated that she continues to experience an itchy rash on her hands, consisting of small dark bumps.  She indicated that the rash occurs about twice a year, lasting one to two weeks.  She stated that the rash most recently manifested in November 2007.  Following physical examination of the Veteran, the examiner stated that there were "[n]o residual scars related to this skin disease."  He then concluded, "[n]o current objective residuals of past dermatitis on the tops of hands in 1985."

In May 2011, the Veteran testified that she continues to experience an intermittent itchy rash on her hands, which she asserts has persisted since her military service.  See the May 2011 Board hearing transcript, pgs. 29-33.

The Veteran was afforded another VA examination in April 2013 at which time the examiner similarly indicated that the Veteran did not exhibit a rash at the time of the examination.  The examiner further stated that the Veteran's VA treatment records do not document a complaint of or treatment for a rash.  "There has been no dermatology consults, no topical creams ordered.  All skin exam[inations] noted as normal."

Pursuant to the July 2013 remand, the Veteran was afforded another VA examination in September 2013.  The examiner diagnosed the Veteran with dermatitis or eczema, by history, not currently active.  The examiner then stated, "[a]ny skin disorder the Veteran currently has is less likely as not (less than 50/50 probability) to have been caused or aggravated by the service or event in the service, based on available information."  The examiner explained that "[t]here was no evidence of chronic rash condition on the hands in the service and Veteran reported [in] 2008 that the rash appeared again in November 2007, years after the service."  The examiner noted that there was no evidence of the skin disorder in the 2008 VA examination.  The examiner explained that, similarly, "the Veteran does not have any rash on her hands at this time."  He then reiterated that VA treatment records were absent any documentation of an on-going skin disorder.

The Board recognizes that the nature of some skin diseases involves active and inactive phases.  Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).  However, this matter has been twice remanded in order to afford the Veteran a VA examination during an active phase of the claimed skin disorder, and no such disorder has been found.  Moreover, the post-service outpatient treatment records, dated during the appeal period, fail to show any skin disorder of the hands.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting her claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board finds that the post-service medical evidence fails to demonstrate a diagnosis of a chronic skin disorder at any time during the appeal period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (holding, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions concerning her skin symptomatology.  See, e.g., the Board hearing transcript dated May 2011.  The Board is aware that the Veteran is competent to describe observable symptoms such as a rash.  However, in light of the absence of any clinical evidence of skin symptoms in the twenty-six years since the Veteran's military discharge, the Board concludes that the Veteran's reports of a continuity of symptomatology are not credible.

Thus, the most probative evidence establishes there is no present skin disability. Likewise, the recent clinical records also reflect no disability during the appeal period.  Absent a current diagnosis, service connection for a skin disorder of the feet is not warranted.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current appeal, the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a skin disorder at any time during the current appeal.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a skin disorder is denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a skin disorder is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal - entitlement to a service connection for a right elbow disability and a low back disability - must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has been twice remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

In the July 2013 remand, the Board noted that, although the Veteran was previously afforded a VA examination in April 2013 as to her low back and right elbow claims, the medical opinion provided by the examiner was inadequate.  Specifically, the Board stated that "[t]he opinions are inadequate because the examiners listed facts and then a conclusion, provided insufficient supporting rationale, ignored the Veteran's lay statements that she had low back pain since service that she self-treated as well as lay statements of record, and appeared to require documentation of symptomatology via medical records."  The Board also noted that the April 2013 VA examiner failed to consider the previously diagnosed right elbow disability.  Accordingly, the claims were remanded in order to obtain an adequate examination and opinion.

Pursuant to the July 2013 Board remand, the Veteran was afforded a VA examination in September 2013 as to her claims of service connection for disabilities of the right elbow and low back.  With respect to the low back disability, the examiner rendered a negative nexus opinion and provided a rationale.  Unfortunately, aside from the first sentence, which noted that the Veteran did not have a chronic low back disability in service, the rationale provided by the examiner is identical to that provided by the April 2013 VA examiner.  As described above, the Board previously determined the April 2013 VA medical opinion to be inadequate.

Moreover, the medical opinion provided by the September 2013 VA examiner as to the right elbow disability was similarly inadequate in that it provided insufficient supporting rationale, ignored the Veteran's lay statements that she had right elbow pain since service that she self-treated as well as lay statements of record, and appeared to require documentation of symptomatology via medical records.  C.f., the Board remand dated July 2013.

Crucially, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that additional information is necessary to decide the pending claims.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Specifically, upon remand, the Veteran should be afforded a new VA medical opinion to address the outstanding questions of etiology with respect to the low back and right elbow disabilities.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran may have received.  The Board is particularly interested in records of any VA treatment that the Veteran may have received since April 2013.  All such available documents should be associated with the claims file.

2.  Then, the agency of original jurisdiction shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Is it at least as likely as not that the Veteran's current low back disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current right elbow disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

The absence of evidence of treatment for low back and/or right elbow disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


